SUPREME COURT OF MISSOURI
                                        en banc
LESLIE SEATON,                                    )     Opinion issued June 4, 2019
                                                  )
                           Respondent,            )
                                                  )
v.                                                )    No. SC97511
                                                  )
SHELTER MUTUAL                                    )
INSURANCE COMPANY,                                )
                                                  )
                           Appellant.             )


      APPEAL FROM THE CIRCUIT COURT OF SAINT LOUIS COUNTY
                 The Honorable Joseph L. Walsh, III, Judge

      Shelter Insurance Company (hereinafter, “Shelter”) appeals from the circuit

court’s entry of summary judgment in favor of its policy holder, Leslie Seaton

(hereinafter, “Seaton”). The circuit court found Seaton was entitled to underinsured

motorist (hereinafter, “UIM”) coverage under three insurance policies Seaton maintained

with Shelter after the death of her daughter, Chelsea Seaton (hereinafter, “Decedent”).

Because the plain language of two of the insurance policies at issue unambiguously

provides Decedent was not an insured entitled to UIM coverage, the circuit court’s

judgment is reversed, and the case is remanded.
                             Factual and Procedural History
       When Megan Deaton (hereinafter, “Driver”) lost control of the vehicle she was

driving and crashed, her passenger, Decedent, sustained fatal injuries. Following

Decedent’s death, Seaton asserted a wrongful death claim against Driver. Driver settled

the claim for her insurance policy’s limits.

       Seaton then sought UIM coverage from Shelter under the three automobile

policies she maintained. Shelter provided UIM coverage pursuant to one of the insurance

policies. However, Shelter denied UIM coverage under the other two insurance policies,

asserting Decedent was not a defined insured for UIM coverage.

       Seaton filed a declaratory judgment action against Shelter, seeking a declaration

that UIM coverage existed for Decedent and alleging breach of contract. Seaton and

Shelter filed cross-motions for summary judgment. The circuit court entered summary

judgment in Seaton’s favor. After an opinion by the court of appeals, this Court granted

transfer. Mo. Const. art. V, sec. 10. Shelter appeals, challenging the circuit court’s

determination Decedent was an insured and the insurance policies were internally

inconsistent. 1




1
 The Missouri Organization of Defense Lawyers filed an amicus brief in support of
Shelter. The Missouri Association of Trial Attorneys filed an amicus brief in support of
Seaton.



                                               2
                                   Standard of Review

       Appellate review of summary judgment is de novo. ITT Commercial Fin. Corp. v.

Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). This Court

reviews “the record in the light most favorable to the party against whom judgment was

entered.” Id. The party against whom summary judgment was entered is accorded the

benefit of every doubt. Korando v. Mallinckrodt, Inc., 239 S.W.3d 647, 648-49 (Mo.

App. E.D. 2007).

                                          Analysis

       Shelter sets forth two reasons it believes the circuit court erred in granting

summary judgment in Seaton’s favor. First, Shelter asserts the circuit court erred because

Decedent is not an “insured” under the insurance policies’ unambiguous language.

Second, Shelter asserts the circuit court erred in finding the insurance policies were

internally inconsistent.

Decedent was not an Insured

       Shelter argues the circuit court erred in entering judgment in Seaton’s favor

because Decedent does not qualify as an insured under Seaton’s UIM insurance policies.

Shelter contends Decedent does not meet any of the three definitions of “insured” set

forth by the insurance policies.

       The “interpretation of an insurance policy is a question of law that this Court also

determines de novo.” Owners Ins. Co. v. Craig, 514 S.W.3d 614, 616 (Mo. banc 2017)

(quoting Seeck v. Geico Gen. Ins. Co., 212 S.W.3d 129, 132 (Mo. banc 2007)). “When

interpreting an insurance policy, this Court gives the policy language its plain meaning,

                                              3
or the meaning that would be attached by an ordinary purchaser of insurance.” Doe Run

Res. Corp. v. Am. Guar. & Liab. Ins., 531 S.W.3d 508, 511 (Mo. banc 2017).

“Definitions, exclusions, conditions and endorsements are necessary provisions in

insurance policies.” Piatt v. Ind. Lumbermen’s Mut. Ins. Co., 461 S.W.3d 788, 792 (Mo.

banc 2015) (quoting Todd v. Mo. United Sch. Ins. Council, 223 S.W.3d 156, 163 (Mo.

banc 2007)). A policy must be enforced as written when its language is clear and

unambiguous. Taylor v. Bar Plan Mut. Ins. Co., 457 S.W.3d 340, 344 (Mo. banc 2015).

“An ambiguity exists when there is duplicity, indistinctness, or uncertainty in the

meaning of the language in the policy.” Id.

       The endorsements on Shelter’s UIM insurance policies provide Shelter will pay

uncompensated damages, subject to stated limitations, when “an insured sustains bodily

injury as a result of an accident involving the use of an underinsured motor vehicle ….”

(Emphasis added). Immediately thereafter, the endorsements in the UIM insurance

policy set forth “additional and replacement definitions.” The insurance policy defined

“insured” to be:

   (a) You;
   (b) any relative; and
   (c) any individual occupying the described auto who is listed in the
       Declarations as an ‘additional listed insured’, if:
       (i) that individual does not own a motor vehicle; and
       (ii) that individual’s spouse does not own a motor vehicle.

(Emphasis in original).

       Shelter’s insurance policies state, “You means any person listed as a named

insured in the Declarations ….” Further, Shelter defines a “named insured” as “any

person listed in the Declarations under the heading ‘Named Insured’. It does not
                                              4
include persons listed under other headings unless they are also listed under the heading

‘Named Insured’.” (Emphasis in original).

       Decedent fails to meet the definition of an insured to be entitled to UIM coverage.

First, Decedent does not meet the definition of “you” when applying the plain language

of the insurance policies’ terms. Decedent was not listed as a named insured on either

insurance policy for which Shelter denied coverage. While Decedent was listed as an

“Additional Listed Insured,” the insurance policies’ plain language indicates an

“additional listed insured” is not the same as a “named insured.” Because Decedent was

not listed as a named insured, she did not meet the policies’ definition of “you.” 2 See

Carter v. Shelter Mut. Ins. Co., 516 S.W.3d 370, 374 (Mo. App. E.D. 2017).

       Second, Shelter’s insurance policies provide UIM coverage for a “relative.”

Seaton argues an average layperson would believe Decedent was an insured because she

was Seaton’s daughter. Further, Seaton claims even if the insurance policies’ definition

of “relative” were applied, Decedent was not the sole owner of a motor vehicle and

should still be considered a relative for insurance purposes. Based upon these assertions,

Seaton believes the insurance policies were ambiguous.

       Throughout the insurance policies, the term “relative” is in bold letters. Insurance

policy holders are instructed the words appearing in bold typeface have specific, defined

meanings within the terms of the insurance policy. Conversely, any words not appearing

in bold typeface have their common dictionary meaning.



2
 Decedent was listed as the named insured in one of the Shelter insurance policies.
Shelter provided UIM coverage pursuant to that policy.
                                             5
       “Relative” appears in bold typeface, indicating it has a specific, defined meaning

under the insurance policies. The term “relative” is defined as “an individual related to

you by blood, marriage, or adoption, who is primarily a resident of, and actually living in,

your household…. Relative does not mean any individual who owns a motor vehicle ….”

The insurance policy further defines the term “owns” to mean “the person referred to

holds the legally recognized title to, or is a leaseholder of, an item of real or personal

property, even if there are other owners.”

       To “own” a motor vehicle the person only has to hold title to it and may do so in

conjunction with other owners. Seaton admitted in her response to Shelter’s statement of

uncontroverted material facts Decedent was listed as a title owner on the certificate of

title to a motor vehicle.

       Terms within an insurance policy do not become ambiguous merely due to the

presence of an exclusion. Maxam v. Am. Family Mut. Ins. Co., 504 S.W.3d 124, 129

(Mo. App. W.D. 2016). The insurance policies’ plain language indicates UIM coverage

will not be provided for a relative who owns a motor vehicle. Seaton admitted Decedent

was an owner of a motor vehicle. Based upon the insurance policies’ plain language, it is

clear Decedent did not meet the definition of a “relative” to receive UIM coverage

because she owned a motor vehicle. See Lair v. Am. Family Mut. Ins. Co., 789 S.W.2d
30, 32 (Mo. banc 1990) (excluding son from uninsured motorist coverage based upon the

insurance policy excluding coverage from any relative who “owns a car” when son

owned a car jointly with his father).



                                              6
       Finally, Decedent does not meet the final definition of “insured,” which provides

coverage for an “individual occupying the described auto ….” In this case, it is

undisputed Decedent was a passenger in Driver’s vehicle at the time her injuries

occurred. She was not an occupant of either vehicle insured by Shelter’s insurance

policies. Pursuant to the plain language of Shelter’s policies, Decedent was not an

insured and was not entitled to UIM coverage.

Policies’ Internal Inconsistencies

       Shelter argues the circuit court erred in entering judgment in Seaton’s favor

because it found the insurance policies to be internally inconsistent. The circuit court

determined the insurance policies were ambiguous because there were provisions which

promised coverage and later provisions which denied that coverage.

       This Court need not determine whether the limits of liability or other insurance

provisions render the policies ambiguous because the insurance policies only extend

coverage to insured individuals. Decedent does not meet the definition of an insured.

Hence, the insurance policies are not internally inconsistent merely because they restrict

UIM coverage to insured persons only. Swadley v. Shelter Mut. Ins. Co., 513 S.W.3d
355, 357 (Mo. banc 2017).

                                        Conclusion

       The circuit court’s judgment is reversed, and the case is remanded.



                                                        _________________________
                                                        GEORGE W. DRAPER III, JUDGE

All concur.
                                             7